Citation Nr: 0704801	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-16 033	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death as a result of VA medical treatment from 
August 1997 to 1998.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1970 to June 1971, 
with service in Vietnam from November 1970 to June 1971.  He 
died in December 1998.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death as a result of VA medical 
treatment in from August 1997 to 1998.  

In September 2005, the appellant at the RO testified at a 
Board videoconference hearing before the undersigned Veterans 
Law Judge at the RO.

In September 2005, the appellant claimed entitlement to 
service connection for the cause of the veteran's death as 
due to exposure to Agent Orange during military service in 
Vietnam.  She asserts that he died of multiple myeloma, acute 
myelogenous leukemia, and sarcoma as a result of exposure to 
Agent Orange.  This matter has not been adjudicated by the RO 
and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on her part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.  

The appellant contends that misdiagnosis and negligent care 
by the VA from August 1997 to 1998 hastened the veteran's 
death in December 1998.  She asserts that the VA misdiagnosed 
the veteran as having acute myelogenous leukemia, when in 
fact he had granulytic testicular sarcoma.  She states that 
negligent VA medical care began in August 1997, when the VA 
performed inadequate blood and urine tests, and that VA 
cystoscopic examination in January 1998 caused testicular 
infection that aggravated the veteran's cancer, causing it to 
spread faster throughout his system and thus hastening his 
death.  In addition, she contends that the VA failed to 
remove the veteran's testicles in January 1998, which 
procedure would have prevented the spread of his cancer, and 
which failure hastened his death.

Appellate review discloses that the veteran was treated for 
epididymo-orchitis at a VA medical facility beginning in 
August 1997, at which time a tumor was also suspected.  A 
January 1998 bone marrow biopsy revealed hypercellular marrow 
consistent with acute myelogenous leukemia.  The veteran was 
treated for this at a VA medical facility in February and 
March 1998, and for multiple myeloma and acute myelogenous 
leukemia in July and August 1998.  The death certificate 
indicates that the veteran died of acute myelogenous leukemia 
in December 1998; no autopsy was performed, but the matter 
was referred to a medical examiner, a report of which is not 
of record.  The Board finds that, on Remand, the RO should 
obtain a copy of the medical examiner's report and associate 
it with the claims folder.

The appellant requests that this case be referred for a 
medical opinion as to whether the veteran died as a result of 
improper or negligent VA hospital care, medical treatment, or 
examination or other instance of VA fault from 1997 to 1998.  
The Board concurs, and finds that this case should be 
referred to a VA oncologist for the purpose of obtaining such 
medical opinion.

Appellate review also discloses that, in March 1998, the 
veteran was awarded Social Security Administration (SSA) 
disability benefits beginning in January 1998 based on 
disability that began in July 1997.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should request the SSA to 
furnish a copy of its decision awarding 
the veteran disability benefits beginning 
in January 1998, as well as copies of all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should contact the appellant 
and request her to sign authorization 
permitting the release to the VA of the 
medical examiner's report prepared in 
connection with the veteran's death in 
December 1998.  All records/responses 
received should be associated with the 
claims folder.  



3.  If any records sought are not 
obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims folder, the RO 
should arrange for the claims folder to 
be referred to a VA oncologist at an 
appropriate VA medical facility.  The 
physician should review the entire claims 
folder and render an opinion, consistent 
with the record and sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability) that the proximate cause 
of the veteran's death was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during hospital care, medical treatment, 
or examination from August 1997 to 1998, 
or (b) an event not reasonably 
foreseeable.  

In reaching his opinion, the physician 
should address the matter of whether, in 
caring for and treating the veteran from 
August 1997 to 1998, the VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  The doctor should specifically 
consider and comment upon the appellant's 
contentions that the VA failed to 
properly diagnose and treat the veteran 
for granulytic testicular sarcoma, 
instead of for acute myelogenous 
leukemia; that the VA performed 
inadequate blood and urine tests; that VA 
cystoscopic examination in January 1998 
caused testicular infection that 
aggravated the veteran's cancer, causing 
it to spread faster throughout his system 
and thus hastening his demise; and that 
the VA failed to remove the veteran's 
testicles in January 1998, which 
procedure would have prevented or delayed 
the spread of his cancer, and which 
failure hastened his demise.

The doctor should set forth all findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.

5.  The RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.     See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.361 (2006).  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate Supplemental Statement of the 
Case that includes citation to all 
additional legal authority considered, to 
specifically include 38 C.F.R. § 3.361, 
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


